Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 14. (Currently Amended) The system of claim 8, wherein the operations further comprise, based on the signal being handled: collapsing stack frames in a stack from a top stack frame to a resume point, wherein execution is resumed at the resume point.

Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 15. The prior art of records does not suggest the combination of “allocating a mirror SIA by the second signal exit routine; handling the signal; and resuming execution based on the handling of the signal; based on initializing of the first runtime environment associated with the first addressing mode, registering the first signal exit routine with an operating system of the computer system; and based on initializing of a second runtime environment associated with the second addressing mode, registering the second signal exit routine with the operating system, wherein the first runtime environment comprises a secondary runtime environment, the second runtime environment comprises a parent runtime environment, and the execution of the first program corresponds to a call from the second runtime environment to the first runtime environment”.
More specifically the prior art does teach “A computer-implemented method comprising: based on a signal occurring during execution of a first program in a first runtime environment, wherein the first program and the first runtime environment are associated with a first addressing mode: invoking, by a processor of a computer system, a first signal exit routine associated with the first addressing mode; allocating a signal information area (SIA) by the first signal exit routine; calling a second signal exit routine associated with a second addressing mode that is different from the first addressing mode with an address of the SIA; allocating a mirror SIA by the second signal exit routine; handling the signal; and resuming execution based on the handling of the signal; based on initializing of the first runtime environment associated with the first addressing mode, registering the first signal exit routine with an operating system of the computer system; and based on initializing of a second runtime environment associated with the second addressing mode, registering the second signal exit routine with the operating system, wherein the first runtime environment comprises a secondary runtime environment, the second runtime environment comprises a parent runtime environment, and the execution of the first program corresponds to a call from the second runtime environment to the first runtime environment” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199